Citation Nr: 1750429	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-24 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to separate disability ratings for mesangiopathic glomerulonephritis and coronary artery disease.  

2.  Entitlement to a combined rating in excess of 60 percent for service-connected disabilities rated as 60 percent and 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1974 to September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California.  

The Board notes that, subsequent to the pending appeal, the Veteran also perfected appeals of the following issues: service connection for diabetes; service connection for obstructive sleep apnea; an increased rating for gastroesophageal reflux disease, and; entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In his May 2015 VA Form 9 for these issues, however, the Veteran requested a hearing before a Veterans Law Judge.  Thus, adjudication of those issues will be accomplished at a later date in order to afford the Veteran his requested hearing.  


FINDINGS OF FACT

1.  The Veteran's mesangiopathic glomerulonephritis with coronary artery disease is characterized by a definite decrease in kidney function, a METs (metabolic equivalent) level greater than 5, and a left ventricular ejection fraction greater than 55 percent.  

2.  From November 9, 2006, to August 24, 2011, the Veteran had service-connected disabilities rated as 60 and 10 percent disabling, for a combined rating of 60 percent.  

3.  Effective August 25, 2011, the Veteran had service-connected disabilities rated as 60, 20, 10, and 0 percent disabling, for a combined rating of 70 percent.  



CONCLUSIONS OF LAW

1.  Separate disability ratings for the Veteran's service-connected mesangiopathic glomerulonephritis with coronary artery disease are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005, 4.115, Diagnostic Code 7502 (2017).  

2.  A combined evaluation in excess of 60 percent from November 9, 2006, to August 24, 2011, and in excess of 70 effective August 25, 2011 is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.25, 4.26 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Likewise, there is no indication in the record of a failure to assist the Veteran in the development of his claims.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to VA's duty to assist).  Additionally, because this appeal is being denied as a matter of law, and no amount of notice or assistance, however reasonable, would tend to help the appellant substantiate this claim, the Board need not further address whether the duties to notify or assist the claimant have been met.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 


Separate disability ratings

The Veteran seeks separate disability ratings for his service-connected mesangiopathic glomerulonephritis with coronary artery disease, for which he has been awarded a single compensable rating of 60 percent.  He asserts that these are separate and distinct disabilities, and separate compensable ratings are thus warranted.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

When determining whether to assign separate disability ratings under § 4.25(b), "[t]he critical element is that none of the symptomatology for any ... conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (quoting Esteban v. Brown, 6 Vet. App. 259, 262 (1994)).  If the veteran's symptoms are "distinct and separate," then he is entitled to separate disability ratings for the various conditions.  Id.  

In the present case, the Veteran has been granted a 60 percent rating pursuant to Diagnostic Code (DC) 7005-7502 for his service-connected mesangiopathic glomerulonephritis with coronary artery disease.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

The Veteran's coronary artery disease is rated under Diagnostic Code 7005, for arteriosclerotic heart disease.  Under this code, a 100 percent rating is warranted if chronic congestive heart failure is present, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent; with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, a 60 percent rating is available; with workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray, a 30 percent rating is available; with workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required, a 10 percent rating is available.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

Note (1) to 38 C.F.R. § 4.104, Schedule of Ratings - Cardiovascular System states that cor pulmonale, a form of secondary heart disease, should be evaluated as part of the pulmonary condition that caused it. 

Note (2) states that 1 MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

38 C.F.R. § 4.100, regarding the evaluation of cardiovascular disorders under diagnostic codes 7000-07, contains the following provisions: 

(1) In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained. 

(2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis. 

(3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  Id.  

DC 7502, for nephritis, states that any resulting impairment is to be rated under the schedular criteria for renal dysfunction.  38 C.F.R. § 4.115a provides for renal dysfunction to be rated as follows:  Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 (diastolic pressure predominantly 120 or more) warrants a 60 percent evaluation.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Finally, a 100 (total) rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a, DC 7502.  

38 C.F.R. § 4.115 further states:  

Separate ratings are not to be assigned for disability from disease of the heart and any form of nephritis, on account of the close interrelationships of cardiovascular disabilities.  If, however, absence of a kidney is the sole renal disability because of nephritis, the absent kidney and any hypertension will be separately rated.  Also, in the event that chronic renal disease has progressed to the point where regular dialysis is required, any co-existing hypertension or heart disease will be separately rated.  

38 C.F.R. § 4.115

Thus, separate ratings as requested by the Veteran are not warranted for his mesangiopathic glomerulonephritis with coronary artery disease due to the prohibition against such ratings for nephritis and diseases of the heart.  Furthermore, upon review of the record, the Board finds the RO correctly assigned the Veteran a 60 percent rating based on his nephritis, representing the higher of the schedular ratings for nephritis and/or coronary artery disease.  

On VA genitourinary examination in September 2010, his history of mesangiopathic glomerulonephritis since 1978 was noted.  Presently, he was on regular medication.  Clinical testing in March 2010 indicated a BUN of 37 and creatine of 2.4, but more recent September 2010 testing indicated a BUN of 29 and creatinine of 1.93.  Protein and blood continued to be present in the Veteran's urine.  The examiner confirmed a chronic decline in the Veteran's kidney function.  The final diagnoses included mesangiopathic glomerulonephritis with chronic renal insufficiency.  Based on the competent evidence of a definite decrease in kidney function, the RO assigned a 60 percent rating for the mesangiopathic glomerulonephritis.  

On VA cardiovascular examination in March 2011, the Veteran was noted to have a history of coronary artery bypass graft in 1999 subsequent to a myocardial infarction and a diagnosis of coronary artery disease with onset that same year.  Currently, his coronary artery disease resulted in the need for continuous medication and the presence of cardiac hypertrophy but no congestive heart failure.  A prior 2008 stress test had indicated a METs level of 11.5, but the examiner estimated the Veteran's current METs level to be between 5 and 7.  His left ventricular ejection fraction was between 55-70 percent.  Based on a finding of greater than 5 METs and a left ventricular ejection fraction of greater than 50 percent, no more than a 30 percent schedular rating would be warranted for the Veteran's coronary artery disease.  Thus, the Board must conclude that RO properly assigned a disability rating pursuant to DC 7502, as this resulted in the higher disability rating for the Veteran.  

In conclusion, separate schedular ratings for the Veteran's mesangiopathic glomerulonephritis with coronary artery disease must be denied.  The pertinent regulations forbid granting separate compensable ratings for nephritis and diseases of the heart, unless the renal dysfunction has caused either loss of a kidney or regular dialysis, neither of which is demonstrated by the evidence of record.  Thus, separate ratings must be denied as a matter of law, and the benefit of the doubt does not apply.  38 U.S.C.A. § 5107; Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Combined ratings

In a July 2007 rating decision, the Veteran was granted service connection and a 10 percent initial rating effective November 9, 2006 for gastroesophageal reflux disease.  In a March 2011 rating decision, the Veteran was granted an increased rating, from 30 to 60 percent, for his service-connected mesangiopathic glomerulonephritis.  This award was made effective November 9, 2006.  As a result of this award, the Veteran was assigned a combined rating of 60 percent, effective November 9, 2006, for his service-connected disabilities.  He has contested this compensable rating, asserting that based on his service-connected disability ratings of 60 and 10 percent, a 70 percent combined rating is warranted.  

As noted above, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with the Combined Rating Table found at 38 C.F.R. § 4.25.  The combined rating results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  Disability ratings are not merely added to establish a combined rating.  

In the present case, the Veteran has, as was noted, been granted separate ratings of 60 and 10 percent for his service-connected disabilities, for a combined rating of 60 percent effective November 9, 2006.  In a May 2013 rating decision, the Veteran was further granted service connection for gout of the bilateral ankles, with a 20 percent initial rating effective August 25, 2011, and for erectile dysfunction, with a noncompensable initial rating effective June 24, 2011.  He was also granted special monthly compensation for loss of use of a creative organ, effective June 24, 2011.  Based on these awards, his combined rating was increased from 60 to 70 percent effective August 25, 2011.  

Applying these awards to the Combined Ratings Table, the result is a 60 percent combined disability rating (the Board notes that use of the Combined Ratings Table results in a value of 64, but 38 C.F.R. § 4.25 instructs adjudicators to round to the nearest number divisible by 10, which in this case is 60).  Thus, the Veteran's combined service-connected disabilities were properly assigned a 60 percent rating from November 9, 2006 to August 24, 2011 by the RO.  Applying the additional awards granted by the May 2013 rating decision results in a combined rating of 70 (based on an actual award of 71 rounded to 70) according to the Combined Rating Table.  Thus, the compensable rating of 70 percent effective August 25, 2011 assigned by the RO was also correct.  

In conclusion, the Veteran's appeal regarding the compensable rating assigned his service-connected disabilities must be denied.  VA is directed by law to provide for evaluations based on the combination of ratings for multiple service-connected disabilities by use of the Combined Ratings Table at 38 C.F.R. § 4.25.  The Board is bound by applicable statutes, regulations of the VA, and precedent opinions of VA's General Counsel, and is without authority to revise or ignore them.  38 C.F.R. § 19.5.  Therefore, the Board does not have any authority to calculate the Veteran's overall disability rating utilizing any method other than the Combined Ratings Table and 38 C.F.R. § 4.25, and the appeal for compensable ratings in excess of those prescribed by § 4.25 must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

Separate compensable ratings for mesangiopathic glomerulonephritis with coronary artery disease are denied.  

A combined rating in excess of 60 percent prior to August 25, 2011, and in excess of 70 percent effective that date is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


